Citation Nr: 0017008	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  95-42 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with degenerative changes, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from April 1957 to May 
1961.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In November 1998 and May 1999 the Board remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  

Although the veteran's representative, in its June 2000 
appellant's brief, contends that the RO failed to address the 
issue of entitlement to service connection for hemorrhoids, 
the Board notes that this issue was previously denied in the 
May 1999 Board decision.  Accordingly, the issue is no longer 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's lumbosacral strain with degenerative 
changes is manifested by overall slight limitation of motion 
with mild right sensory radiculopathy only and minimal 
evidence of degenerative disc disease; there was no objective 
evidence of muscle spasms or loss of lateral motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
lumbosacral strain with degenerative changes have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a)(West 1991); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5289, 5292, 
5293, 5295. (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed with respect 
to this issue and that no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
statute.

Factual Background

A November 1993 VA progress note shows that the veteran was 
complaining of low back pain (LBP) with involved lumbar disc.

At his February 1994 VA general medical examination, the 
veteran complained of chronic deep aching pain in the low 
back that would "tighten up."  He took Ibuprofen for the 
pain and used a heating pad.  Occasionally the pain radiated 
down into his right hip and leg.  He stated that both legs 
went numb on one occasion.  The examiner found mild 
tenderness to palpation over L3-4 without significant muscle 
spasm.  There were no apparent palpable bony abnormalities.  
Low back flexion was to 85 degrees before being limited by 
pain.  Low back extension was to 20 degrees, lateral bends to 
45 degrees bilaterally and rotation was to 45 degrees 
bilaterally.  Straight leg raising was accomplished to 100 
degrees with some tightness in his back, but no elicited 
radicular symptoms.  Sensation testing was symmetric to light 
touch in both lower extremities and deep tendon reflexes were 
2+ in both patellae and ankles.  There was decreased pinprick 
sensation in the L2 distribution and in the L5 distribution 
to the right.  The examiner diagnosed chronic lumbosacral 
back pain with subjective radicular complaints and decreased 
pinprick sensation in a L2 and S5 distribution.  The examiner 
opined that there was no significant pathology noted in a 
January 1991 computerized tomography (CT) scan from January 
1991 nor recent plain X-ray studies with joint spaces 
remaining well maintained.  The examiner doubted there was a 
neurologic nerve root or thecal sac impingement.

A July 1994 rating decision denied service connection for low 
back discogeneic changes and also denied an increased 
evaluation for the veteran's lumbosacral strain.

A December 1996 VA examination report shows that the veteran 
complained of intermittent back pain that increased with cold 
weather and of morning stiffness.  He described the pain as 
dull and radiating into his left lower extremity, and 
associated with erectile dysfunction.  Forward flexion was to 
85 degrees, backward extension to 10 degrees, left lateral 
flexion to 45 degrees and right lateral flexion to 40 
degrees.  Rotation was accomplished bilaterally to 50 
degrees.  The examiner found no fixed deformity and the 
veteran's back musculature appeared normal.  He had decreased 
sensation in the left great toe area and decreased left lower 
extremity deep tendon reflexes.  The examiner found that the 
veteran had chronic lumbosacral syndrome marked by decreased 
range of motion of the spine and decreased sensation in his 
left lower extremity.  He also had reduced left lower 
extremity deep tendon reflexes suggestive of a neuropathic 
process.

March 1997 VA X-ray studies of the lumbosacral spine 
indicated changes at the L3-4 level that could be disc 
degeneration or herniation.  However, the possibility of 
infectious spondylitis was also raised, although it was 
thought to be a small possibility.  

The report of his March 1997 VA orthopedic examination shows 
that the veteran complained of frequent back discomfort with 
occasional right leg radiation.  He reported taking Valium 
for occasional muscle spasm and Ibuprofen for pain.  The 
veteran also complained of occasional leg numbness.  The 
examiner observed that the veteran's gait was normal and that 
he was able to dress and undress without difficulty.  No 
abnormal curves were discerned and there was no tenderness.  
Forward flexion was to 90 degrees; extension to 20 degrees; 
lateral bending to 45 degrees bilaterally and rotation to 35 
degrees bilaterally.  His deep tendon reflexes in the lower 
extremities were equal and active and there was no evidence 
of atrophy or neurological deficit.  The examiner diagnosed 
chronic lumbosacral strain and degenerative disc disease at 
L3-L4 level.  

A June 1997 VA neurologic examination report shows that the 
veteran complained of low back pain radiating into both hips 
and down the left leg to his toes.  He further complained of 
back and leg stiffness after prolonged sitting, muscle spasms 
in his back and left leg numbness with paresthesia, burning 
and tingling.  He gave a history of bladder incontinence on 
two occasions, the most recent having been in 1985.  Motor 
testing revealed strength of 5/5 throughout and both tone and 
rapid alternating movements were within normal limits.  
Pronator drift was negative and there was no evidence of 
atrophy or fasciculation.  No muscle spasms were noted at any 
time throughout the examination.  Deep tendon reflexes were 
2/4 throughout and were bilaterally symmetrical.  Toes were 
downgoing bilaterally.  Sensory testing was intact, although 
there was decreased pinprick sensation in the left L5-S1 
dermatomal distributions.  His gait was unremarkable and he 
could walk on both his toes and heels without difficulty.  
The veteran's tandem gait was also unremarkable.  Romberg 
test was negative.  The examiner's impression was lumbosacral 
radiculopathy with subjective sensory deficits only.  

A VA orthopedic examination, conducted that same month shows 
that the veteran complained of chronic aching low back pain 
with flares of pain and spasms brought on by twisting or 
darting movements.  He also complained of morning stiffness, 
bilateral leg numbness and stated that he was only able to 
walk 50 to 60 yards without experiencing back pain or sit for 
5 to 10 minutes without shifting positions.  The examiner 
found that the veteran's gait and station were normal.  He 
shifted positions frequently and grimaced when moving from a 
sitting to a standing position or sitting to lying position.  
His lumbar curvature was well maintained and there was no 
evidence of significant kyphoscoliotic deformity.  There was 
no tenderness to palpation over the posterior spinous 
processes or the paraspinus muscles.  Lumbar flexion was to 
44 degrees using the two-inclinometer technique; extension 
was to 9 degrees with lateral bending to the left to 7 
degrees and to the right to 13 degrees.  Lateral rotation was 
to 18 degrees.  There was a subjective decrease to light 
touch sensation in an L5 distribution on the left and the 
knee jerk on the left was also somewhat reduced as compared 
to the right.  Accompanying X-ray studies of the lumbosacral 
spine showed minimal degenerative disc disease with no 
interval changes.  The examiner diagnosed chronic low back 
pain.

During his December 1997 VA orthopedic examination, the 
veteran again complained of back pain, with shooting pain 
into his left leg and morning stiffness.  Exercise and 
prolonged standing exacerbated his back pain, while sitting 
caused numbness in both legs, although it was worse in the 
left leg.  He used Valium, Ibuprofen, a heating pan and 
whirlpool treatments for his symptoms.  His gait was within 
normal limits with no postural or fixed deformities observed.  
His back musculature was within normal limits.  His lumbar 
area was tender to palpation, particularly at the L4-L5 
level.  Forward flexion was from 0 to 80 degrees, extension 
from 0 to 20 degrees, right and left lateral bending from 0 
to 35 degrees and bilateral rotation was greater than 35 
degrees.  The veteran stated that pain limited his range of 
motion.  The veteran's neurological examination was normal, 
although he reported decreased sensation to light touch and 
pinprick involving his entire left leg.  This could not be 
pinpointed to any particular dermatome.  The examiner 
diagnosed lumbar degenerative joint disease and recurrent 
lumbosacral strain without physical findings suggestive of 
radiculopathy.  Sensory changes were contradictory to 
previous exams and were inconsistent during the examination.  

A June 1998 rating decision granted service connection for 
degenerative changes of the lumbar spine and granted a 10 
percent evaluation for the veteran's low back disability.

An October 1999 VA orthopedic examination of the veteran 
shows that the veteran continued to complain of low back pain 
with morning stiffness.  His low back pain was increased with 
walking or sitting for too long.  He complained of flare-ups 
two to three times a month.  At these times he described his 
pain as 10/10 and lasting all day.  He denied using crutches, 
braces, canes or any other adaptive devices in conjunction 
with his back disability.  Active and passive flexion was to 
120 degrees, extension to 10 degrees actively and to 30 
degrees passively.  Bilateral rotation was to 25 degrees.  
The examiner noted that the veteran's spine was not painful 
on range of motion testing at any point.  There was no 
additional limitation of range of motion or function.  The 
veteran had a very mild response to palpation of the upper 
lumbar spine; otherwise, there was no evidence of painful 
motion, spinal weakness, or tenderness.  He had no postural 
abnormalities or fixed deformities.  His back musculature was 
normal.  There were no neurologic abnormalities other than a 
mild decrease of pinprick in the left L5 dermatomal 
distribution.  The examiner noted that an earlier June 1997 
X-ray study of the veteran's lumbosacral spine showed minimal 
degenerative disc disease that had not appreciably changed in 
ten years.  The veteran had been scheduled for an EMG in 
February 1998 but had failed to report for the examination.  
The examiner diagnosed chronic lumbosacral radiculopathy with 
sensory deficit only and opined that there was no real 
functional loss due to pain which the examiner characterized 
as quite mild.  There was no appreciable weakened movement, 
atrophy, excess fatigability or incoordination.  The examiner 
further opined that, while the veteran's pain level might 
increase during flare-ups, there was no increased weakness or 
other functional limitation. 

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
lumbosacral strain with degenerative changes.  The Board has 
found nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's lumbosacral strain is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(Code) 5295.  A 10 percent rating is assigned when there is 
characteristic pain on motion.  A 20 percent rating is 
warranted with muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position.  

In this case there is no evidence of muscle spasm with 
forward bending or loss of lateral spine motion.  Moreover, 
although the June 1997 examination report shows moderate 
limitation of motion, the preponderance of the evidence shows 
only slight limitation of motion, if any, no deformity of the 
spine and evidence of only mild degenerative changes of the 
lumbosacral spine.  Accordingly, the Board does not find that 
the disability picture more nearly approximates the 20 
percent criteria under Code 5295.  38 C.F.R. § 4.7.

There are other diagnostic codes for evaluating the spine 
that provide a rating greater than 10 percent.  However, 
there is no evidence of vertebral fracture, Code 5285, 
ankylosis, Codes 5286 and 5289, or more than mild 
neurological symptoms associated with intervertebral disc 
syndrome, Code 5293.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).

The veteran's low back disability could be evaluated under 
Code 5292, limitation of motion of the lumbar spine, which 
provides for a 20 percent rating when limitation of motion is 
moderate.  As discussed above, the VA examination reports, 
save one, show only slight limitation of motion, if any, in 
all planes that is not so restricted as to represent moderate 
disability requiring the assignment of a 20 percent rating.  
Therefore, the Board finds that the preponderance of the 
objective medical evidence is against a higher evaluation 
based on limitation of motion.  38 C.F.R. § 4.7.

The Board notes that, when an evaluation of a disability is 
based on limitation of motion, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
The most recent VA examination reports indicate that slight, 
if any, pain with range of motion testing, and slight 
tenderness.  However, the October 1999 examiner, after 
carefully reviewing the veteran's claims file, opined that 
there was no evidence of functional loss as a result and no 
discomfort or pain at the time of the examination.  There was 
no objective evidence of muscle fatigue, weakness or 
incoordination at the time of his examinations.  Considering 
the limitation of motion with pain on motion, the Board does 
not conclude that the veteran's disability picture more 
closely resembles the severity required for a rating greater 
than 10 percent.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, 8 
Vet. App. at 206.

In addition, as discussed above, the Board finds that an 
extra-schedular rating is not warranted in this case.  38 
C.F.R. § 3.321(b)(1).  Again, there is no evidence of 
hospitalization or unemployment as a result of his 
lumbosacral strain.



ORDER

An increased evaluation for lumbosacral strain with 
degenerative changes is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

